 



EXHIBIT 10.115
VERSAR, INC.
STOCK OPTION AGREEMENT
This Agreement is made as of this ___day of _________, 2005 between Versar,
Inc., a Delaware corporation (hereinafter the “Company”), and
                    , an employee of the Company or one of its Affiliates
(hereinafter the “Grantee”). All captioned terms used and not defined herein are
used as defined in the Company’s                      Stock Option Plan (the
“Plan”).
WITNESSETH THAT:
WHEREAS, the Company desires to carry out the purposes of the Plan, by affording
the Grantee an opportunity to purchase shares of Common Stock as set forth in
the Plan; and
WHEREAS, the Company states that this Agreement

         
þ will be treated
  OR   o will not be treated

by the Company as an Incentive Stock Option as defined in Section 422A of the
Internal Revenue Code of 1986, as amended (the “Code”);
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto do hereby
agree as follows:

1.   Grant of Option. The Company hereby grants to the Grantee the right and
option (hereinafter the “Option”) to purchase all or any part of an aggregate of
                     (subject to adjustment pursuant to Section 10 of the Plan)
shares of Common Stock within ten years from the date hereof, subject to the
terms and conditions hereinafter set forth and in the Plan.

2.   Exercise Price. The purchase price of the shares of Stock covered by this
Option (the “Exercise Price”) shall be $_________, which is equal to 100% of the
fair market value of the Common Stock as determined by the Plan on the date
hereof.

3.   Exercise of Option. The Option shall be exercisable only in accordance with
the provisions of this Option Agreement and of the Plan. The Option granted
herein may be exercised by the Grantee in whole or in part from time to time
from the date hereof, provided that:

  a.   the Option may not be exercisable earlier than six months after the date
of the grant of the Option (except in the event of the death or total and
permanent disability of the Grantee or in the event of a change in control of
the Company, as determined by the Board); and     b.   subject to the provisions
of Section 4(d) hereof.

4.   Method of Exercising Option

  a.   Subject to the terms and conditions of this Option Agreement and the
Plan, the Option may be exercised by written notice delivered to the Company
signed by Grantee or the person or persons exercising the Option. Such notice
shall state the number of shares of Stock in respect of which the Option is
being exercised and shall include such written covenants, agreements and
representations as the Committee administering the Plan may from time to time
deem necessary or desirable in order to ensure compliance with applicable laws,
regulations of governmental authority and requirements of the American Stock
Exchange or any other exchange or market upon which the Stock is then traded.
Such notice shall be accompanied by payment in full of the Exercise Price.    
b.   The Exercise Price shall be payable (i) in cash, (ii) by the transfer of
shares in good form for transfer, owned by the Grantee and having a Fair Market
Value on the date of exercise equal to the Exercise Price., (iii) through
delivery of a promissory note by the Grantee evidencing the Grantee’s obligation
to make future cash payments to the Company, which promissory note shall be
payable as determined by the Company (but in no event later than five years
after the date thereof), shall be secured by a pledge of the shares of Common
Stock purchased and shall bear interest at a rate established by the Company,
but not less than the applicable Federal Rate under

43



--------------------------------------------------------------------------------



 



      Section 1274 of the Code, (iv) through simultaneous exercise of the Option
and sale of the shares of common Stock acquired, pursuant to a brokerage or
similar arrangement approved in advance by the company, and use of the proceeds
from such sale as payment of the Exercise Price, (v) in any combination of cash,
shares and promissory notes, or (vi) by any such other method as the Company
shall approve in its sole discretion, and no Common Stock shall be issued until
full payment therefore has been made in one or more of the methods specified
above.     c.   No shares of Common Stock shall be issued to the Grantee upon
exercise of the Option until such shares have been registered under the
Securities Act of 1933, as amended, or an exemption from the registration
provisions of such Act is available. As soon as practicable after such notice
and payment shall have been received, the Company shall deliver a certificate or
certificates representing the numbers of shares of Common Stock with respect to
which the Option was exercised registered in the name of the person or persons
designated by Grantee. Notwithstanding anything herein to the contrary, the
Company shall not be obligated to cause to be issued or delivered any
certificate evidencing the Common Stock purchased pursuant to the exercise of
the Option, unless and until the Company is advised by its counsel that the
issuance and delivery of such certificates is in compliance with all applicable
laws, regulations or governmental authority and requirements of the American
Stock Exchange or any other exchange or market upon which the Common Stock is
traded.     d.   No part of this Option may be exercised until the Grantee has
vested rights, either partially or in full, with respect to this Option. This
vesting of rights shall occur pursuant to the following schedule:

          Percentage of Shares Time Elapsed From   Subject to This The Date
Hereof   Option Which Vest
Upon grant of Option
  20%
1st Anniversary
  40%
2nd Anniversary
  60%
3rd Anniversary
  80%
4th Anniversary
  100%

  e.   The Grantee shall not be entitled to any rights as a shareholder with
respect to such shares of Common Stock being acquired pursuant to the exercise
of the Option unless and until such certificates are issued. No adjustment shall
be made for dividends or distributions or other rights for which the record date
is prior to the date such certificate is issued.     f.   In the event the
Option shall be exercised pursuant to Section 5 hereof by any person other than
the Grantee, the notice of exercise of the Option shall be accompanied by proof
satisfactory to the Administrator of the right of such person to exercise the
Option.     g.   All shares that shall be purchased upon the exercise of the
Option as provided herein shall be fully paid and non-assessable.

5.   Rights upon Cessation of Services. After a Grantee ceases to be an
Employee, as defined by the Plan, his/her rights to exercise any unexercised
Option shall be determined as provided below:

  a.   If a Grantee ceases to be an Employee because of Retirement (and not on
account of misconduct as determined below), such Grantee may exercise the Option
at any time within three months after cessation of employment, but only to the
extent that, at the date of cessation of employment, the Grantee’s right to
exercise such Option had accrued pursuant to Section 4(d) hereof and had not
previously been exercised.     b.   If a Grantee dies while he or she is an
Employee or having ceased to be an Employee but during the period in which he or
she could have exercised the Option under this Section 5, and has not fully
exercised the Option, then the Option may be exercised in full, at any time
within twenty-four months after the Grantee’s death, by the executor or
administrator of his or her estate or by any person or persons who have acquired
the Option directly from the Grantee by bequest or inheritance, but only to the
extent that, at the date of death, the Grantee’s right to exercise such Option
had accrued pursuant to Section 4(d) and had not been previously exercised.    
c.   If a Grantee ceases to provide active service as an Employee by reason of
Disability, such Grantee shall have the right to exercise the Option at any time
within six months after cessation of employment, but only to the extent that, at
the date of such cessation of employment, the Grantee’s right to exercise such
Option had accrued pursuant to Section 4(d) hereof and had not previously been
exercised.     d.   If a Grantee resigns or is discharged or terminated on
account of misconduct, his or her Option shall terminate and shall no longer be
exercisable upon notice of such resignation, discharge or termination. The
existence of misconduct shall be determined by the Administrator in its sole
discretion.

44



--------------------------------------------------------------------------------



 



  e.   If a Grantee ceases to be an Employee for any reason other than those
stated above, the Grantee shall have the right to exercise the Option at any
time within three months following such cessation, discharge or termination, the
Grantee’s right to exercise such Option had accrued pursuant to the terms of
Section 4(d) hereof and had not previously been exercised.     f.   The exercise
rights stated in this Section 5 shall be subject to any additional restrictions
placed by the Plan. Further, no Option may be exercised after its term expires
or it is otherwise canceled.

6.   Non-transferability of Options. The Option granted hereunder and this
Option Agreement shall not be transferable otherwise than by will or the laws of
descent and distribution and, during the lifetime of Grantee, the Option may be
exercised only by him. No such transfer of the Option or this Option Agreement
by the Grantee by will or the laws of descent and distribution shall be
effective to bind the Company unless the Company shall have been furnished with
written notice thereof and a copy of the will and/or such other evidence as the
Committee administering the Plan may deem necessary or desirable to establish
the validity of the transfer and the agreement by the transferee or transferees
to be bound by the terms and conditions of this Option Agreement and the Plan.
Except as provided above, this Option Agreement shall not be pledged,
hypothecated, sold, assigned, transferred or otherwise encumbered or disposed
of. Any purported pledge, hypothecation, sale, assignment, transfer or other
encumbrance or disposition of the Option Agreement contrary to the provisions
hereof, or the levy of any execution, attachment, or similar process upon the
Option Agreement shall be null and void and without effect.   7.  
Recapitalization, Stock Dividends or Other Stock Adjustments. In the event of
any change in the outstanding Stock by reason of a stock dividend or
distribution, recapitalization, merger, consolidation, liquidation, split-up,
combination, exchange of shares or the like, pursuant to Section 10 of the Plan
the Committee shall, in its sole discretion, provide for an equitable adjustment
in the number and type of Stock subject to the Option.   8.   Withholding. In
the event the Company determines that state or federal income tax must be
withheld as a result of the exercise of this Option, such withholding may be
satisfied (i) by payment of cash by Grantee, (ii) by delivery by Grantee of
shares of Common Stock registered in the name of Grantee with a Fair Market
Value equal to the amount to be withheld, (iii) by the Company not issuing such
number of shares of Common Stock subject to the Option as have a Fair Market
Value at the time of exercise equal to the amount to be withheld or (iv) any
combination of the above.   9.   Purchase. Upon the request of the Grantee and
with the approval of the Committee, the Company may, but shall not be required
to, purchase all or part of the Option which is then exercisable. The purchase
price, as determined on a per-share basis, shall be equal to the excess of the
fair market value per share of Stock on the date of such request over the Option
price.   10.   Notice. Any notice required or permitted under this Option
Agreement shall be deemed given when delivered in person or when mailed by
registered mail with return receipt requested to the Company, addressed to 6850
Versar Center, Springfield, Virginia 22151, Attn.: Secretary, and to the Grantee
at such address as he may designate in writing to the Company.   11.  
Modification and Waiver. Neither this Option Agreement nor any provision hereof
can be changed, modified, amended, discharged, terminated or waived orally or by
any course of dealing or purported course of dealing, but only by an agreement
in writing signed by the Grantee or his heirs and the Company. No such agreement
shall extend to or affect any provision of this Option Agreement not expressly
changed, modified, amended, discharged, terminated or waived or impair any right
consequent on such a provision. The waiver of or failure to enforce any breach
of this Option Agreement shall not be deemed to be a waiver or acquiescence in
any other breach hereof.   12.   Governing Law. This Option Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware.
  13.   Grantee Acknowledgment. The Grantee hereby acknowledges that all
decisions, determinations and interpretations of the Committee in respect to
this Option Agreement shall be final and conclusive.

45



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Option Agreement to be duly
executed by its officer thereunto duly authorized, and the Grantee has hereunto
set his hand and seal, all on the day and year first above written.

     
 
  VERSAR, INC.
 
   
 
                                                              
 
  Theodore M. Prociv
 
  President & CEO
 
   
 
 
                                                                                
 
  Grantee
 
   
 
                                          
 
  Date

46